Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted October 25, 2022, wherein claims 1, 2, 11, and 13 are amended, claim 3 is canceled, and new claims 15-18 are introduced.  This application is a national stage application of PCT/JP2018/001266, filed January 17, 2018, which claims benefit of foreign application JP2017-007130, filed January 19, 2017.
Claims 1, 2, and 4-18 are pending in this application.
Claims 5-10, 12, and 14 are withdrawn from consideration as being drawn to a non-elected invention.
Claims 1, 2, 4, 11, 13, and 15-18 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted October 25, 2022, with respect to the rejection of claims 1-4, 11, and 13 under 35 USC 112(b) for indefinitely describing the chitin/chitosan as a main component, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to remove this indefinite phrase.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted October 25, 2022, with respect to the rejection of claims 1-4, 11, and 13 under 35 USC 102(a)(1) for being anticipated by Chae et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to exclude embodiments wherein the chitosan is a single species with a single molecular weight.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted October 25, 2022, with respect to the rejection of claims 1, 2, 4, 11, and 13 under 35 USC 102(a)(1) for being anticipated by Machova et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the chitin/chitosan have a specific molecular weight not described by Machova.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted October 25, 2022, with respect to the rejection of claims 1, 2, 4, 11, and 13 under 35 USC 102(a)(1) for being anticipated by Badwan et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the chitin/chitosan have a specific molecular weight not described by Badwan.  Therefore the rejection is withdrawn.  Note however that these newly amended claims are still obvious over this reference as described below.

Applicant’s amendment, submitted October 25, 2022, with respect to the rejection of claims 1, 2, 4, 11, and 13 for claiming the same invention as claim 1 of US patent 5756111, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the chitin/chitosan have a specific molecular weight not described in the claims of ‘611.  Therefore the rejection is withdrawn.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 11, 13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims include a limitation requiring that the chitin and/or chitosan have a uniform spread of molecular weights of from 1000 to 11600.  It is unclear from the wording of the claims what this is intended to mean.  Molecular weight is a quantity representing the total mass of a molecule, typically represented as an integer when referring to molecules.  Polymers such as polysaccharides are typically represented in terms of molecular weight to indicate their length.  However, the molecular weight of a composition of polymers is not an even distribution of each integer, but rather a collection of peaks representing each value of the degree of polymerization of the polymer, the peaks being separated by a value equal to the mass of a single saccharide subunit of the polymer.  Thus a polysaccharide is extremely unlikely to have “a uniform spread of molecular weights” as recited in the claim, and would instead have a plurality of peaks representing different degrees of polymerization.  However, in the case of chitosan, because the molecular weight of a glucosamine saccharide differs from that of a N-acetylglucosamine saccharide, various degrees of deacetylation can lead to the creation of additional peaks, such that, combined with isotopic substitutions, any value of molecular weight could theoretically be obtained for chitosan.  Therefore a completely uniform spread of molecular weights covering each integer would theoretically be possible.  It is unclear what interpretation, between “having more or less equal amounts of each dp value falling within this molecular weight,” and “having various molecular species in which the molecular weight has been manipulated that there is an equal value of each integer value of mw,” is intended, rendering the claims indefinite.  
Additionally the claims also include a limitation describing a “plurality of average molecular weight peaks.” An average is a number describing a set of other numbers in the aggregate.  It does not correspond to any particular peak on a chromatogram or spectrum, for example.  Given a plurality of molecular weight peaks, for example arising from a heterogeneous population of polymers, it would be typical practice to either take the data as is, or to average the values together to produce a single molecular weight.  While the data could be arbitrarily divided into a number of sub-ranges and separate averages calculated for each subset, the claims and the specification do not particularly define how the data are to be divided into subsets for such a calculation, rendering the claims indefinite.  For the sake of this office action, the claims will be interpreted as if they encompassed both polymer populations “having a plurality of molecular weight peaks having an average molecular weight between 1000 and 11600” and “having a plurality of molecular weight peaks falling within 1000 to 11600.”
Finally, the claims define the molecular weight as 1000 to 11600 without assigning units to these numbers.  For the sake of this office action the numbers will be treated as if the units were Daltons. (Da)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US pre-grant publication 2002/0022601, cited in PTO-892)
Independent claim 1 claims a drug for evaluating permeability of intestinal mucosa comprising chitin and/or chitosan comprising multiple species having molecular weights in a specified range.  In the absence of further limitations, the intended use “for evaluating permeability of intestinal mucosa” is taken merely to require that the chitin and/or chitosan could be used for this purpose.  Independent claims 2, 11, and 13 similarly claim a composition of chitin and/or chitosan, but further describe specific steps to be carried out in the intended use.  Since these claims are drawn to a composition of matter rather than to an intended use, the recited steps are interpreted as merely requiring that the composition could be used in this manner, rather than defining a process actually involving these steps. Dependent claim 4 further defines the dosage to be used in the intended use recited in claim 2, and therefore is also not seen to materially affect the actual structure of the composition since it does not specifically describe a unit dosage form having this particular weight.  New claims 15-18 further require that the composition contain both chitin and chitosan.
Konno et al. discloses a composition that is a combination of at least one chitin oligosaccharide and at least one chitosan oligosaccharide. (p. 3 paragraphs 44-50) Oligosaccharides as defined in these compositions can fall within a range of 2-12 saccharides. (p. 4 paragraphs 65-66) The disclosed compositions can be administered orally and absorbed systemically. (p. 3 paragraph 51) This composition is reasonably considered to be a drug as recited in present claims 1 and 2, as well as an evaluation agent as recited in present claims 11 and 13.
While Konno et al. does not specifically disclose a compositions wherein the oligosaccharides have the claimed molecular weight range, any saccharide having at least 6 glucosamine subunits or at least 5 N-acetylglucosamine subunits has a molecular weight of over 1000 and would fall within the claimed molecular weight range.  Therefore the disclosed range of 2-12 saccharides substantially overlaps the claimed range.  Therefore one of ordinary skill in the art would have found the claimed invention having the claimed molecular weight range, and comprising a plurality of saccharides, to be prima facie obvious over Konno.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guan et al. (“Low Dosage of Chitosan Supplementation Improves Intestinal Permeability and Impairs Barrier Function in Mice.” BioMed Research International vol. 2016 article ID 4847296 http://dx.doi.org/10.1155/2016/4847296, Reference of record in previous action)
Independent claim 1 claims a drug for evaluating permeability of intestinal mucosa comprising chitin and/or chitosan comprising multiple species having molecular weights in a specified range.  In the absence of further limitations, the intended use “for evaluating permeability of intestinal mucosa” is taken merely to require that the chitin and/or chitosan could be used for this purpose.  Independent claims 2, 11, and 13 similarly claim a composition of chitin and/or chitosan, but further describe specific steps to be carried out in the intended use.  Since these claims are drawn to a composition of matter rather than to an intended use, the recited steps are interpreted as merely requiring that the composition could be used in this manner, rather than defining a process actually involving these steps. Dependent claim 4 further defines the dosage to be used in the intended use recited in claim 2, and therefore is also not seen to materially affect the actual structure of the composition since it does not specifically describe a unit dosage form having this particular weight.
Guan et al. discloses a study of the effect of chitosan on intestinal barrier function in mice. (p. 1 right column first paragraph) The chitosan used was composed of five oligomers and had an average molecular weight of 1000-2000, falling within the range recited in claim 1, and furthermore comprising a plurality of average molecular weight peaks. (p. 2 let column first paragraph) This chitosan was seen to affect intestinal permeability. (p. 2 right column second paragraph) The chitosan described by Guan et al. is determined to be a drug according to the present claims, thereby anticipating the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Badwan et al. (PCT international publication WO2008/148503, Reference included with PTO-892)
Independent claim 1 claims a drug for evaluating permeability of intestinal mucosa comprising chitin and/or chitosan comprising multiple species having molecular weights in a certain range.  In the absence of further limitations, the intended use “for evaluating permeability of intestinal mucosa” is taken merely to require that the chitin and/or chitosan could be used for this purpose.  Independent claims 2, 11, and 13 similarly claim a composition of chitin and/or chitosan, but further describe specific steps to be carried out in the intended use.  Since these claims are drawn to a composition of matter rather than to an intended use, the recited steps are interpreted as merely requiring that the composition could be used in this manner, rather than defining a process actually involving these steps.  Dependent claim 4 further defines the dosage to be used in the intended use recited in claim 2, and therefore is also not seen to materially affect the actual structure of the composition since it does not specifically describe a unit dosage form having this particular weight.
Badwan et al. discloses a solid orally-administered pharmaceutical composition, reasonably considered to be a drug, comprising an oligo-polymer having a molecular weight of 200-3000 Da. (p. 1 last two paragraphs) In a preferred embodiment the oligo-polymer is selected from a list including chitin. (p. 2 third paragraph) Therefore these pharmaceutical compositions anticipate the claimed invention.
Badwan et al. does not disclose a composition wherein the chitin oligo-polymer has the exact molecular weight recited in claim 3.  However the range of 200-3000 Da recited by Badwan et al. overlaps the claimed range of 1000-11600.  Therefore as described in MPEP 2144.05(I) a claimed range overlapping a range disclosed in the prior art is seen to be prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted October 25, 2022, with respect to the above rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that the pharmaceutical dosage forms described by Badwan do not meet the functional limitation “for evaluating permeability of intestinal mucosa,” because the tablets are designed to disintegrate in the oral cavity.  However, the presence of a functional limitation does not require that the prior art actually describe or suggest a method that includes the intended use, so long as the composition could be used for the claimed purpose.  Upon disintegration of a tablet, the chitin does not simply cease to exist.  Rather it would still enter the subject’s gastrointestinal tract, albeit in a dissolved or dispersed form.  This is particularly relevant because the third paragraph of p. 3 of Badwan describes one use of such tablets as administering drugs to subjects who have trouble swallowing solid dosage forms.  Therefore the disclosure of Badwan is not directed to necessarily preventing the components of the tablet from reaching the gastrointestinal tract, but rather to avoiding having to swallow them in solid form, for example if the subject is an infant who cannot  swallow a solid tablet.
Applicant further argues that the claimed compositions, because they contain multiple molecular weight species, can be used to simultaneously measure intestinal permeability of different molecular weight species.  However, as described by MPEP 2145(II), “Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art.” In this case the fact that a heterogeneous composition of chitin could be used to evaluate the intestinal permeability of multiple chitin species is such a latent property, rather than a concrete limitation that would differentiate the claims from the prior art.
For these reasons the rejection is maintained.

Conclusion
No claims are allowed in this action.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	12/5/2022